AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                     Eastern District
                                                    __________        of North
                                                                 District      Carolina
                                                                          of __________

 SHARON LEE on behalf of herself individually, and                   )
     on behalf of all others similarly situated,                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 5:19-cv-00156
                                                                     )
      ARGENT TRUST COMPANY, CHOATE                                   )
 CONSTRUCTION COMPANY ESOP COMMITTEE,                                )
 CHOATE CONSTRUCTION COMPANY BOARD OF                                )
  DIRECTORS, WILLIAM MILLARD CHOATE, et al.                          )
                           Defendant(s)                              )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Dave Priester
                                           2907 Providence Road, Suite 400
                                           Charlotte, NC 28211-2766




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: COHEN MILSTEIN SELLERS & TOLL, PLLC
                                           Martha Geer
                                           Michelle C. Yau
                                           1100 New York Avenue, N.W.
                                           Suite 500, West Tower
                                           Washington, D.C. 20005

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                                PETER A. MOORE, JR.
                                                                                CLERK OF COURT


Date:        4/18/2019
                                                                                          Signature of Clerk or Deputy Clerk




                       Case 5:19-cv-00156-BO Document 6 Filed 04/18/19 Page 1 of 10
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 5:19-cv-00156

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




                        Case 5:19-cv-00156-BO Document 6 Filed 04/18/19 Page 2 of 10
AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                     Eastern District
                                                    __________        of North
                                                                 District      Carolina
                                                                          of __________

 SHARON LEE on behalf of herself individually, and                   )
     on behalf of all others similarly situated,                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 5:19-cv-00156
                                                                     )
      ARGENT TRUST COMPANY, CHOATE                                   )
 CONSTRUCTION COMPANY ESOP COMMITTEE,                                )
 CHOATE CONSTRUCTION COMPANY BOARD OF                                )
  DIRECTORS, WILLIAM MILLARD CHOATE, et al.                          )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Millard Choate
                                           8200 Roberts Drive, Suite 600
                                           Atlanta, GA 30350
                                           Phone: (678) 892-1200




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: COHEN MILSTEIN SELLERS & TOLL, PLLC
                                           Martha Geer
                                           Michelle C. Yau
                                           1100 New York Avenue, N.W.
                                           Suite 500, West Tower
                                           Washington, D.C. 20005

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                                PETER A. MOORE, JR.
                                                                                CLERK OF COURT


Date:            4/18/2019
                                                                                          Signature of Clerk or Deputy Clerk




                       Case 5:19-cv-00156-BO Document 6 Filed 04/18/19 Page 3 of 10
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 5:19-cv-00156

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




                        Case 5:19-cv-00156-BO Document 6 Filed 04/18/19 Page 4 of 10
AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                 Eastern District
                                                 __________       of North
                                                              District     Carolina
                                                                       of __________

 SHARON LEE on behalf of herself individually, and                  )
     on behalf of all others similarly situated,                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 5:19-cv-00156
                                                                    )
     ARGENT TRUST COMPANY, CHOATE                                   )
CONSTRUCTION COMPANY ESOP COMMITTEE,
                                                                    )
CHOATE CONSTRUCTION COMPANY BOARD OF
 DIRECTORS, WILLIAM MILLARD CHOATE, et al.                          )
                                                                    )
                           Defendant(s)                             )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Argent Trust Company
                                       1100 Abernathy Road
                                       500 Northpark, Suite 550
                                       Atlanta, GA 30328
                                       Phone: (678) 397-1973




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: COHEN MILSTEIN SELLERS & TOLL, PLLC
                                       Martha Geer
                                       Michelle C. Yau
                                       1100 New York Avenue, N.W.
                                       Suite 500, West Tower
                                       Washington, D.C. 20005


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                              PETER A. MOORE, JR.
                                                                              CLERK OF COURT


Date:            4/18/2019
                                                                                         Signature of Clerk or Deputy Clerk




                       Case 5:19-cv-00156-BO Document 6 Filed 04/18/19 Page 5 of 10
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




                        Case 5:19-cv-00156-BO Document 6 Filed 04/18/19 Page 6 of 10
AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                              for the
                                                Eastern District
                                                __________       of North
                                                             District     Carolina
                                                                      of __________

 SHARON LEE on behalf of herself individually, and               )
     on behalf of all others similarly situated,                 )
                                                                 )
                                                                 )
                            Plaintiff(s)                         )
                                                                 )
                                v.                                       Civil Action No. 5:19-cv-00156
                                                                 )
     ARGENT TRUST COMPANY, CHOATE                                )
CONSTRUCTION COMPANY ESOP COMMITTEE,
                                                                 )
CHOATE CONSTRUCTION COMPANY BOARD OF
 DIRECTORS, WILLIAM MILLARD CHOATE, et al.                       )
                                                                 )
                           Defendant(s)                          )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Choate Construction Co. Board of Directors
                                       2907 Providence Road, Suite 400
                                       Charlotte, NC 28211




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: COHEN MILSTEIN SELLERS & TOLL, PLLC
                                       Martha Geer
                                       Michelle C. Yau
                                       1100 New York Avenue, N.W.
                                       Suite 500, West Tower
                                       Washington, D.C. 20005


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                            PETER A. MOORE, JR.
                                                                            CLERK OF COURT


Date:           4/18/2019
                                                                                      Signature of Clerk or Deputy Clerk




                       Case 5:19-cv-00156-BO Document 6 Filed 04/18/19 Page 7 of 10
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




                        Case 5:19-cv-00156-BO Document 6 Filed 04/18/19 Page 8 of 10
AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                Eastern District
                                                __________       of North
                                                             District     Carolina
                                                                      of __________

 SHARON LEE on behalf of herself individually, and               )
     on behalf of all others similarly situated,                 )
                                                                 )
                                                                 )
                            Plaintiff(s)                         )
                                                                 )       Civil Action No. 5:19-cv-00156
                                v.
                                                                 )
     ARGENT TRUST COMPANY, CHOATE                                )
CONSTRUCTION COMPANY ESOP COMMITTEE,
                                                                 )
CHOATE CONSTRUCTION COMPANY BOARD OF
 DIRECTORS, WILLIAM MILLARD CHOATE, et al.                       )
                                                                 )
                           Defendant(s)                          )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Choate Construction Co. ESOP Committee
                                       8200 Roberts Drive
                                       Atlanta, GA 30350
                                       Phone: (678) 892-1200




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: COHEN MILSTEIN SELLERS & TOLL, PLLC
                                       Martha Geer
                                       Michelle C. Yau
                                       1100 New York Avenue, N.W.
                                       Suite 500, West Tower
                                       Washington, D.C. 20005


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                            PETER A. MOORE, JR.
                                                                           CLERK OF COURT


Date:       4/18/2019
                                                                                      Signature of Clerk or Deputy Clerk




                       Case 5:19-cv-00156-BO Document 6 Filed 04/18/19 Page 9 of 10
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




                       Case 5:19-cv-00156-BO Document 6 Filed 04/18/19 Page 10 of 10
